department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p q box cincinnati oh release number release date date legend b name c name f dollars amount g number h dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you have previously received approval under sec_4945 for your individual grant program which awarded grants to individuals for the payment reimbursement of reasonable travel_expenses for individuals attending third party educational conferences your letter indicates that you will operate other individual grant programs consisting of b and c under b and c you will make grants stipends available to individuals and pay reasonable travel_expenses to enable them to improve a literary artistic musical scientific or other similar capacity skill or talent within the meaning of code sec_4945 b and c further your charitable purposes by helping provide educational opportunities to improve the grantees’ skills talents etc to better understand how free societies advance the wellbeing of mankind you will publicly announce b and c through broad email announcements individual communications by email telephone or in- person or other appropriate means that may include internet-based and other media announcements candidates for both b and c may also be drawn from the multitude of educational public_charities to which you provide grants candidates may also be drawn from your broader network of scholars community leaders and other individuals who have expressed an interest in b and c grants made under b is to enable individuals to engage in unpaid internships and fellowships the purpose of b pincite c educational public_charities under b you will provide grants stipends and possibly pay for reasonable travel_expenses b will allow college students or graduates who have shown an interest in the non-profit sector to intern with a c public educational charity you plan to provide each recipient in the range of f dollars to help subsidize costs incurred and to award in the range of g grants each year in the first and last week of the program b is expected to run approximately nine weeks in length during the program recipients will travel to and engage in study through internships at a variety of c public_charities throughout the united_states recipients will attend classes with each other which are designed to improve their skills and talents during the remaining weeks recipients will obtain unpaid internships pincite c public_charities and be exposed to many of the facets of and opportunities in the non-profit sector including public policy research and publication news media and communications donor development business and management and other skills and talents during this same time period recipients will also participate in a weekly two to four hours classroom sessions with each other which will be carried out by an educational public charity classified as a school under code sec_170 the recipients will learn about free societies and in particular how they advance the well-being of mankind throughout the term of the internship recipients will receive coaching and guidance from and work alongside experienced professionals working at the c public_charities to improve and enhance their skills and talents is to enable individuals to engage in internships and fellowships at grants made under c the purpose of c news organizations and or media organizations c will allow college students or graduates who have shown an interest in a career in the media to intern with an organization working in news and or media organizations referred to as media organizations you are in the process of identifying one or more media organizations and you expect that they will be taxable organizations but they may also be nonprofit_organizations none of the media organizations considered for participation will be considered a disqualified_person with respect to you within the meaning of code sec_4946 the internships will be between six and twelve months in order for recipients to develop skills that will be valuable and useful through this internship program recipients will be exposed to many facets of contemporary newsgathering and communications be exposed to traditional and new media techniques learn how to build accuracy and fairness into their work using advanced research techniques and work closely with journalists and other media experts recipients will have frequent opportunities to letter catalog number 58222y conduct interviews co-report stories and prepare documentaries videos and other media the recipients will receive coaching training and guidance from experienced professional journalists news media experts and other leaders in the field the recipients may be treated as employees of the media organization in this situation you will require the media organization to submit a proposal and budget covering the internship-related costs for which you will reimburse the media organization if the budget is reasonable you will then make payments directly to the media organization and the funding will be used to pay the salaries and benefits of the recipients significant deviations from the grant budget will require your prior approval if the interns are not treated as employees you will make a stipend available to the interns directly the stipend amount will be set on a case-by-case basis considering the normal earnings_of the intern the part of the country that the intern may be required to reside during his or her internship and other_relevant_factors the stipend is expected to be in the range of h dollars per month presently you anticipate awarding two or three internships each year during the term of the internship the intern shall be subject_to the media organization's policies and procedures violation of these policies may result in early termination of the internship the media organization shall maintain complete editorial control_over the intern’s work and shall be solely responsible for the content of any work produced by the intern the selection process will take a number of factors into consideration which application and selection process for b and c you will select proposed individual candidates using a nomination and selection process that is objective nondiscriminatory and aimed at achieving your charitable and educational_purposes individual candidates will apply directly to you or possibly an organization offering an internship through you such as one of the educational public_charities may include grade point average current course of study or degree awarded a biographical record and supporting material including a report on their academic and professional experience a detailed statement of their career plans letters of reference lists of publications or examples of their writings curriculum vitae recommendations from professors scholars and others the ability to contribute to scholarly debate and the body of knowledge research publications personal interviews financial need a short essay interest in and overall potential for advancing and promoting the particular subject of the grant program and other information that reflects the qualifications of the candidate eg honors awards and extracurricular activities each individual candidate’s name and other supporting information will be provided to a selection committee comprised of your representatives and possibly other individuals from the nonprofit and or educational community the selection committee will review the materials provided by the candidates and select individuals they feel will be in the best position to advance your charitable and educational purpose as well as the skills and talents of the candidate recipients cannot be related to a member of the selection committee or to any disqualified_person as defined under code sec_4946 in addition letter catalog number 58222y a candidate selected for c cannot be related to any officer or director of the media company reports and follow-up for b and c you will require reports from the individual grantee stating the use of the funds and the progress made by the individual grantee towards achieving the purpose for which the grant was made if the grant expands more than a year you will require annual reports describing the grantee’s accomplishments with respect to the grant and the accounting for the funds received under the grant you will also obtain reports from the third party public charity and or the media organization as applicable for the funds received under the grant you will also investigate the use of grant funds if the reports indicate that the funds are being used for a purpose not in furtherance of the grant you will take actions described in code sec_53_4945-4 for all jeopardized grants including withholding future grant funds not already paid and will take reasonable steps to recover funds used for an improper purpose none of the grants are automatically renewable basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination_letter catalog number 58222y this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary e e e e e please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
